TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00525-CV


In re City of Fort Worth, Texas and Charles Boswell, City Manager,
in his official capacity as the City's information officer





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


O R D E R

		Relators have filed a petition for writ of mandamus and a motion for emergency relief
under Tex. R. App. P. 52.10.  Relators' motion asks this Court to stay the order issued by the district
court requiring relators to disclose information held by the Fort Worth Police Department's Forensic
Science Laboratory.  We grant relators' motion for emergency relief and stay the district court's
order requiring disclosure pending further order of this Court.  See Tex. R. App. P. 52.10(b).
		The Court further orders the real parties in interest to file a response to the petition
for writ of mandamus on or before October 1, 2007.  See Tex. R. App. P. 52.8(b)(1).
		It is so ordered September 19, 2007.

						__________________________________________
						Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Pemberton
Filed:   September 19, 2007